[Cite as State v. Altman, 2022-Ohio-2380.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             CLERMONT COUNTY




 STATE OF OHIO,                                     :

        Appellee,                                   :     CASE NO. CA2021-12-071

                                                    :          OPINION
     - vs -                                                     7/11/2022
                                                    :

 RAYMOND ALTMAN,                                    :

        Appellant.                                  :




    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         Case No. 2021 CR 00450


Mark J. Tekulve, Clermont County Prosecuting Attorney, and Nicholas Horton, Assistant
Prosecuting Attorney, for appellee.

Brian T. Goldberg, for appellant.



        PIPER, P.J.

        {¶1}     Appellant, Raymond Altman, appeals his conviction for felony domestic

violence after a jury trial in the Clermont County Court of Common Pleas.

        {¶2}     In early May 2021, Altman was staying at the home of his mother, Angelia

White, while she travelled out of state. Sometime between the evening of May 4 and early

morning of May 5, 2021, she returned, and the two of them had an argument. The argument
                                                                   Clermont CA2021-12-071

became violent.       Jason Green, who was White's fiancé and also staying at White's

residence, called the police at which time Altman left the residence. Bethel Police Officer

Tommy Collopy arrived shortly thereafter and interviewed both White and Green around

3:00 a.m. As a result of his investigation, a warrant was subsequently issued for Altman's

arrest.

          {¶3}   The following day, Bethel Police Corporal Gerald Brees, Jr., was dispatched

pursuant to a tip that Altman had been sighted near White's residence. Corporal Brees

located Altman and arrested him. Upon presentation to the grand jury, Altman was indicted

for one count of domestic violence with a prior conviction, in violation of R.C. 2919.25(A), a

felony of the fourth degree. The matter proceeded to a jury trial on October 13, 2021, lasting

two days. The jury heard testimony from White, Green, Officer Collopy, Corporal Brees,

the 9-1-1 dispatcher Stacy Davidson, Sheree McCall (White's sister who also stayed at the

residence), and Altman.

          {¶4}   White testified that within 30 minutes of returning home on the evening in

question, an argument developed between her and Altman. She testified that Altman

appeared to be under the influence of drugs or alcohol. And she repeatedly asked Altman

to leave which he repeatedly refused to do. White threatened to call the police wherein

Altman responded by tackling her, punching her in the face with a closed fist several times,

and choking her. Green, who was asleep at the time, was awakened by the commotion

and observed Altman beating White. Green attempted to stop Altman but was unable to do

so. Green then resorted to calling the police. McCall, who was also asleep, testified that

she, too, was awakened only to observe Altman beating and strangling White. Green calling

the police caused Altman to leave the house. However, before leaving, Altman threatened

that if the police asked him what happened, Altman would tell them that White had attacked

him with the baseball bat sitting next to the door. It was shortly thereafter Officer Collopy

                                             -2-
                                                                    Clermont CA2021-12-071

arrived, observed White's injuries, and interviewed White and Green. McCall had returned

to bed by the time Officer Collopy arrived, and he did not realize that she was present in the

residence or had witnessed the altercation.

       {¶5}   Altman testified disputing White's characterization of events. He offered a

very different explanation of the events. Altman testified that when White returned home,

she appeared to be under the influence of drugs. According to Altman, White grabbed the

baseball bat she keeps near her front door and threatened him. Denying he was ever asked

to leave, Altman claimed that he repeatedly attempted to leave but White stopped him each

time. Altman continued in his testimony, indicating that White hit him with the baseball bat

before he was eventually able to disarm her and leave the residence. Altman claimed that

he never struck or harmed his mother, White.

       {¶6}   After hearing closing arguments and receiving the trial judge's Instructions as

to the law, the jury deliberated upon the evidence and found Altman guilty as charged.

Later, at a sentencing hearing, Altman received a sentence of eighteen months in prison.

Altman timely appealed, raising the following assignment of error.

       {¶7}   MR. ALTMAN'S CONVICTION FOR DOMESTIC VIOLENCE WAS NOT

SUPPORTED BY SUFFICIENT EVIDENCE AND RAN CONTRARY TO THE MANIFEST

WEIGHT OF THE EVIDENCE.

       {¶8}   In his sole assignment of error, Altman argues that the state failed to present

sufficient evidence to convict him of domestic violence and that his conviction was against

the manifest weight of the evidence. We disagree.

       {¶9}   Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Wilson, 12th Dist. Fayette Nos. CA2021-12-027 and CA2021-

12-028, 2022-Ohio-1985, ¶ 19. When reviewing the sufficiency of the evidence underlying

a criminal conviction, an appellate court examines the evidence in order to determine

                                              -3-
                                                                      Clermont CA2021-12-071

whether such evidence, if believed, would convince the average mind of the defendant's

guilt beyond a reasonable doubt. State v. Johnston, 12th Dist. Warren No. CA2021-09-

085, 2022-Ohio-2097, ¶ 18. The relevant inquiry is, after viewing the evidence in the light

most favorable to the prosecution, whether any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt. State v. Worship, 12th

Dist. Warren No. CA2020-09-055, 2022-Ohio-52, ¶ 32.

       {¶10} Conversely, a manifest weight challenge concerns the inclination of the

greater amount of credible evidence, offered in a trial, to support one side of an issue rather

than the other. State v. Lee, 12th Dist. Fayette Nos. CA2020-09-014 and CA2020-09-015,

2021-Ohio-2544, ¶ 17. To determine whether a conviction is against the manifest weight

of the evidence, the reviewing court must look at the entire record, weigh the evidence and

all reasonable inferences, consider the credibility of the witnesses, and determine whether

in resolving the conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Garlough, 12th Dist. Warren No. CA2021-06-051, 2022-Ohio-1276, ¶ 12.

       {¶11} In reviewing a manifest weight challenge, an appellate court "'must be mindful

that the original trier of fact was in the best position to judge the credibility of the witnesses

and the weight to be given the evidence.'" State v. Hensley, 12th Dist. Butler No. CA2021-

04-040, 2021-Ohio-3702, ¶ 23, quoting State v. Hilton, 12th Dist. Butler No. CA2015-03-

064, 2015-Ohio-5198, ¶ 18. Thus, an appellate court will overturn a conviction due to the

manifest weight of the evidence only in extraordinary circumstances when the evidence

presented at trial weighs heavily in favor of acquittal. State v. Miller, 12th Dist. Preble No.

CA2019-11-010, 2021-Ohio-162, ¶ 14. "A determination that a conviction is supported by

the manifest weight of the evidence will also be dispositive of the issue of sufficiency." State

v. Billingsley, 12th Dist. Butler Nos. CA2019-05-075 and CA2019-05-076, 2020-Ohio-2673,

                                              -4-
                                                                    Clermont CA2021-12-071

¶ 15.

        {¶12} Appellant was convicted of domestic violence in violation of R.C. 2919.25(A),

which provides that "[n]o person shall knowingly cause or attempt to cause physical harm

to a family or household member." "A person acts knowingly, regardless of purpose, when

the person is aware that the person's conduct will probably cause a certain result or will

probably be of a certain nature. A person has knowledge of circumstances when the person

is aware that such circumstances probably exist." R.C. 2901.22. Physical harm means

"any injury * * * regardless of its gravity or duration." R.C. 2901.01(A)(3).

        {¶13} Altman argues that the state's evidence was insufficient to convict him

because "[o]utside of photographs showing apparent injuries to Ms. White, there is no other

physical evidence" and that "[a]lmost the entirety of the case is based on testimony from

witnesses * * *." He further argues that his conviction for domestic assault was against the

manifest weight of the evidence—or was not supported by sufficient evidence—because

the testimony of the state's witnesses "at times was inconsistent." However, Altman only

singles out White's testimony as inconsistent and not credible. Specifically, he cites her

recollection as to the timing of the altercation and her statements to police about a baseball

bat.

        {¶14} Altman highlights the discrepancy between White's recollection that she

arrived home between 7:00 p.m. and 9:00 p.m. and the altercation happened within thirty

minutes, with the fact that the 9-1-1 call was placed around 3:00 a.m. He asserts that this

discrepancy casts serious doubt on White's credibility as a witness. Additionally, Altman

notes that at trial, White denied having told law enforcement that Altman said he would tell

officers that she hit him with a baseball bat. This was contrary to her recorded statement

to Officer Collopy shortly after the incident, which was admitted as an exhibit. Once again,

Altman argues that this inconsistency calls into question White's credibility as a witness.

                                             -5-
                                                                    Clermont CA2021-12-071

       {¶15} We begin our analysis by noting that "[t]he decision whether, and to what

extent, to credit the testimony of particular witnesses is within the peculiar competence of

the factfinder, who has seen and heard the witness." (Citation omitted.) State v. Goodwin,

12th Dist. Butler No. CA2016-05-099, 2017-Ohio-2712, ¶ 34. "[I]t is well-established that

determinations regarding witness credibility, conflicting testimony, and the weight to be

given such evidence are primarily for the trier of fact." State v. K.W., 12th Dist. Warren No.

CA2016-01-004, 2016-Ohio-7365, ¶ 26. "[A]s the trier of fact, the jury was free to believe

or disbelieve all, part, or none of the testimony of the witnesses presented at trial." State v.

Glover, 12th Dist. Brown No. CA2015-01-002, 2015-Ohio-3707, ¶ 37.

       {¶16} The inconsistencies Altman emphasizes in an attempt to discredit White's

testimony were addressed at trial. When asked on cross-examination about her recollection

of the timing of the incident, White testified that she was uncertain, having driven for eight

hours before arriving home that evening. As to White's inability to recall telling Officer

Collopy about Altman's statement regarding the baseball bat, Officer Collopy himself was

also unable to recall being told about a baseball bat. Even if there were inconsistencies in

White's testimony, "[t]he trier of fact may take note of any inconsistencies in the witness'

testimony and resolve them accordingly, believing all, part, or none of each witness's

testimony." State v. Schils, 12th Dist. Clermont No. CA2019-08-067, 2020-Ohio-2883, ¶

18. "[I]nconsistencies in the evidence alone do not mean that a decision is against the

manifest weight of the evidence." State v. Deck, 12th Dist. Warren No. CA2020-10-066,

2021-Ohio-3145, ¶ 21. Such inconsistencies in the testimony of a single witness alone do

not require that the jury's verdict be reversed.

       {¶17} This case is not one in which the evidence presented at trial weighs heavily

in favor of acquittal. It is Altman's version of events as to what happened against the

testimony of White, Green, and McCall. "[W]hen conflicting evidence is presented at trial,

                                             -6-
                                                                  Clermont CA2021-12-071

a conviction is not against the manifest weight of the evidence simply because the trier of

fact believed the prosecution testimony." State v. Lunsford, 12th Dist. Brown No. CA2010-

10-021, 2011-Ohio-6529, ¶ 17. In convicting Altman of domestic violence with a prior

conviction, it is clear that the jury chose to give considerable weight to the testimony of

White, Green, and McCall, as well as the corroborating testimony of Davidson, Officer

Collopy, and Corporal Brees. The jury was not obligated to believe Altman's testimony, and

in fact it was "free to believe or disbelieve all, part, or none" of each of the witnesses'

testimony. State v. Roberts, 12th Dist. Warren No. CA2020-12-089, 2021-Ohio-3073, ¶ 23.

      {¶18} After giving considerable review to the record and weighing all inferences and

the credibility of the witnesses, we find that Altman's conviction for domestic violence with

a prior was supported by sufficient evidence and was not against the weight of the evidence.

The state presented testimony and evidence from which the jury, as trier of fact, could have

found all the essential elements of the offense proven beyond a reasonable doubt. The jury

appropriately decided what evidence to believe and what weight to assign to that evidence.

In finding Altman guilty, the jury did not lose its way or create a manifest miscarriage of

justice. Altman's sole assignment of error is not well taken, and is consequently overruled.

      {¶19} Judgment affirmed.


      S. POWELL and HENDRICKSON, JJ., concur.




                                            -7-